DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: IDs filed on 01/12/2022 and amendment filed on 03/15/2022 to application filed on 02/25/2020. 
Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 8-9, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al., US 2018/0039893, in view of Harpur et al., US 2012/0089688 and Wahl et al., US 2020/0311680.
	Regarding independent claim 1, Bastide teaches a method for message context summary generation, the method comprising:
	collecting, by a computing device, application data from an application (Bastide, [0017], [0032]-[0033], [0044]; collecting messages from email application);
	archiving, by the computing device, the application data into a datastore (Bastide, fig.3A; [0015], [0017], [0044]; sending/receiving/displaying messages to users in email component);
	generating, by the computing device, a network graph based on the archived application data (Bastide, abstract; fig.3D, 3F; [0046]-[0051];generating a graph based on messages and users);
	detecting, by the computing device, a new message posted in the application by an
author, the new message containing content on one or more topics (Bastide, fig.3; [0015], [0017], [0044]; sending a message including content and subject to a group of users/recipients);
	associating, by the computing device, the new message with a conjoined message history in the application to establish a context based on the anticipated user (Bastide, figures 3A, [0015], [0017], [0044]; associating a message with a thread to include users who participated/click on the message in the thread); 
	generating, by the computing device, a message content summary of the new message
based on the conjoined message history (Bastide, [0022]; generating summary based on contents of the messages in the thread); and
	presenting, by the computing device, the message content summary in a sequence of contextual messages, to the anticipated user (Bastide, fig.3D, item 380; fig.3F, item 380A; [0046]-[0051]; displaying the summary in sequences of text messages from participated users to users).
	However, Bastide does not teach determining, by the computing device, familiarity of an anticipated user with the content of the new message, wherein familiarity is based on the anticipated user’s interaction with the archived application data.
	Harpur teaches determining, by the computing device, familiarity of an anticipated user with the content of the new message (Harpur, [0011], [0015], [0016]; determining familiarity of a recipient with the content).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Harpur’s teaching into Bastide’s teaching to include determining, by the computing device, familiarity of an anticipated user with the content of the new message, since the combination would have facilitated the author/sender is able to aware who having trouble with the content of the message and to contact the participant/recipient directly or adapt future correspondence with the recipient as Harpur disclosed in [0015].
	Wahl teaches wherein familiarity is based on the anticipated user’s interaction with the archived application data (Wahl, [0031], [0184], [0374]-[0375]; determining user’s familiarity with a topic based on user responses to the message regarding the topic).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Wahl’s teaching into Harpur and Bastide’s teaching to include determining the familiarity is based on the anticipated user’s interaction with the archived application data, since the combination would have facilitated the determining of familiarity of a user with content based on different attributes as Wahl disclosed.  
	Regarding claim 2, which is dependent on claim 1, Harpur teaches further comprising:
generating, by the computing device, a warning indicating the anticipated user is not familiar with the content of the new message; and presenting, by the computing device, the warning to the author of the new message (Harpur, [0008], [0011], [0015], [0029], [0031]; notifying message composer a portion of the message that recipient/anticipated user is unfamiliar so that the composer/sender could contact the recipient).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Harpur’s teaching into Bastide’s teaching to include a warning indicating the anticipated user is not familiar with the content of the new message; and presenting, by the computing device, the warning to the author of the new message, since the combination would have facilitated the author/sender is able to aware who having trouble with the content of the message and to contact the participant/recipient directly or adapt future correspondence with the recipient as Harpur disclosed in [0015]
	Regarding claim 5, which is dependent on claim 1, Bastide teaches wherein the anticipated user is any user who may view the new message (Bastide, fig.3A, [0015], [0017], [0044]; Harpur, fig.2).
	Regarding claim 6, which is dependent on claim 1, Bastide teaches wherein the message context summary comprises one or more past messages related to the new message on the application based on the network graph  (Bastide, fig.3D, 3F; [0046]-[0051]; displaying the summary to users).
	Regarding claim 7, which is dependent on claim 1, Bastide teaches wherein the message context summary is presented to the anticipated user via a user interface (Bastide, fig.3D, 3F; [0046]-[0051]; summaries 308, 308A).
	Claims 8-9, 12-14 are for a computer program product for message context summary generation, the computer program product comprising: a computer-readable storage medium having program instructions embodied therewith, wherein a computer readable storage medium is not a transitory signal per se, the program instructions executable by the computer to cause the computer to perform the method of claims 1-2, 5-7 respectively and are rejected under the same rationale.
	Claims 15-16, 19-20 are for a system comprising: a computer system comprising a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium executable by the processor to cause the computer system to perform the method claims 1-2, 5-6 respectively and are rejected under the same rationale.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Harpur and Wahl, in view of Iver et al., US 2016/0196561.
	Regarding claim 3, which is dependent on claim 1, Bastide teaches a number of connections in the network graph (Bastide, fig.3D, 3F; [0046]-[0051]).
	Iyer teaches wherein determining, by the computing device, familiarity of an anticipated user with the content of the new message is based on a number of connections (Iyer, [0077]-[0079]; determining familiarity of a user as an expert or new user based on user’s connections, followers, responses).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Iyer’s teaching into Harpur and Bastide’s teaching to determine familiarity of an anticipated user with the content of the new message is based on a number of connections, since the combination would have facilitated sender to adapt future correspondence with the recipients as they are classified as expert or new user for discussing a topic.
	Claim 10 is for a computer program product for message context summary generation, the computer program product comprising: a computer-readable storage medium having program instructions embodied therewith, wherein a computer readable storage medium is not a transitory signal per se, the program instructions executable by the computer to cause the computer to perform the method of claim 3 and is rejected under the same rationale.
	Claim 17 is for a system comprising: a computer system comprising a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium executable by the processor to cause the computer system to perform the method claim 3 and is rejected under the same rationale.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Harpur and Wahl, in view of Faukner et al., US 2019/0068477.
	Regarding claim 4, which is dependent on claim 1, Bastide teaches wherein generating, by the computing device, a message content summary of the new message based on the message history (Bastide, fig.3E, 3F; [0022], [0029], [0050]-[0051]; generating summary based on contents of the messages in response to the participant responses/contributes one or more messages not under 0).
	However, Bastide does not teach in response to determining the familiarity of the anticipated user does not exceed a threshold.
	Faulker teaches generating a message content summary, in response to determining the familiarity of the anticipated user does not exceed a threshold (Faulkner, [0025]; absent user receives summary for easily determined what occurred while the user absent).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Faulker’s teaching into Harpur and Bastide’s teaching to generating a message content summary, in response to determining the familiarity of the anticipated user does not exceed a threshold, since the combination would have facilitated absent participant to understand what occurred while the user absent as Faulkner disclosed.
	Claim 11 is for a computer program product for message context summary generation, the computer program product comprising: a computer-readable storage medium having program instructions embodied therewith, wherein a computer readable storage medium is not a transitory signal per se, the program instructions executable by the computer to cause the computer to perform the method of claim 4 and is rejected under the same rationale.
	Claim 18 is for a system comprising: a computer system comprising a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium executable by the processor to cause the computer system to perform the method claim 3 and is rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicants mainly argue that “The Bastide reference cited by the instant Office Action does not anticipate the amended limitation of independent claims 1, 8, and 15, specifically: “...associating, by the computing device, the new message with a conjoined message history in the application to establish a context, based on the anticipated user”. The Bastide reference does not disclose establishing a context for a conjoined message history in an application, based on a specific (anticipated) user” (Remarks, page 10). 
	Examiner respectfully disagrees. Bastide teaches associating a message with a thread comprising different user’s messages to include a user who participats/clicks on one of the messages in the thread. Therefore, Bastide teaches the claimed language “associating, by the computing device, the new message with a conjoined message history in the application to establish a context, based on the anticipated user”.
	Applicants mainly argue that “Harpur does not disclose the amended limitation of amended independent claims 1, 8, and 15, which recites: “...determining, by the computing device, familiarity of an anticipated user with the content of the new message, wherein familiarity is based on the anticipated user’s interaction with the archived application data...” (Remarks, page 10).
	However, the combination of Walh (new found reference) and Harpur teaches such limitation as explained in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Macdougall, US 2020/0356604 teaches familiarity is based on the anticipated user’s interaction with the archived application data (Macdougall, [0092]; familiarity of a user with a topic is based on quantity of user’s interactions associated with the topic).
	Garcia-Martinez et al., US 20140026071 teaches familiarity is based on the anticipated user’s interaction with the archived application data (Garcia-Martinez, [0024]; user’s familiarity with information based on user’s interaction with content items).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177